Citation Nr: 0715898	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2004, the veteran and his spouse testified at a 
hearing before a Decision Review Office (DRO) at the 
Pittsburgh RO.  A transcript of this hearing is of record.

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment which most nearly approximates reduced 
reliability and productivity.  

2.  The veteran experiences recurrent bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but 
not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

With respect to the claim for a higher initial rating for 
tinnitus, as explained below, the pertinent facts in this 
case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim.  Accordingly, no further 
development of the record is required under 38 U.S.C.A. §§ 
5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2002).  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

With respect to the claim for an increased rating for PTSD, 
the record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in November 2003, prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating for his PTSD, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is warranted for the 
veteran's PTSD.  Prior to implementing the Board's grant of 
an increased rating, the originating agency will have the 
opportunity to provide the veteran with notice concerning the 
effective-date element of the claim.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  In this regard, the Board notes 
that while the claims folder contains VA Medical Center 
(VAMC) records through September 2004, there is nothing in 
the record suggesting that the veteran has undergone more 
recent VA treatment.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims. 


PTSD

A.  Factual Background

In a June 2001 rating decision the veteran was granted 
service connection for PTSD with a 30 percent disability 
rating, effective October 26, 1999.  His current claim for an 
increased rating was received in September 2003.

In November 2003 the veteran was provided a VA psychological 
examination to determine the severity of his PTSD.  It was 
noted that the veteran lived with his wife of 33 years and 
was employed as a supervisor at a power plant.  He appeared 
to be neat and well-groomed and was fully oriented and 
cooperative during the interview.  The veteran's affect was 
restricted in range and intensity, and his speech was clear 
and coherent.  He was somewhat tangential but appeared to 
have an overall rational and goal directed thought process.  
The veteran did not express overly delusional beliefs or 
display evidence of a formal thought disorder.  He denied 
experiencing psychotic symptomology such as visual and 
auditory hallucinations.  His attention and concentration 
appeared to be mildly to moderately impaired and according to 
the veteran, his memory for recent events was significantly 
impaired while his remote memory was not changed.  While the 
veteran denied a history of suicide attempts, he did report 
intermittent passive suicidal ideation without intent or 
plan.  He also stated that approximately one year prior he 
noticed an increased desire to be left alone and that he had 
become increasingly irritable in the company of others.  The 
veteran reported experiencing nightmares approximately two 
days each week as well as daily intrusive memories of combat 
trauma.  Furthermore, he stated that he had difficulty 
getting to sleep or falling back asleep following his 
nightmares.  He reported a markedly diminished interest in 
previously enjoyable activities and that he increasingly 
isolated himself from others.  The examiner noted that the 
veteran's PTSD symptomatology appeared to have increased in 
severity since his last examination in March 2001. The 
diagnosis was chronic moderate PTSD and a GAF score of 61 was 
assigned.

Also of record are outpatient records from the Pittsburgh 
VAMC dated from December 2003 to September 2004 noting that 
the veteran was treated for severe PTSD.  His GAF scores 
during this period ranged from 55 to 60.  In August 2004 he 
was found to have a ruminative, obsessive quality to his 
thinking and he stated that an increase in his work-related 
anxiety had resulted in a panic attack.  In September 2004 
the veteran underwent an Agent Orange registry examination 
where he reported symptoms of sleep problems, nightmares, 
daytime flashbacks, and hyper-vigilance.  He also stated that 
for recreation he liked to golf and had no difficulty with 
relationships.  


B.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


C.  Analysis

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)." Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.

The Board finds that the veteran's PTSD warrants a 50 percent 
disability evaluation as the evidence shows that it is 
productive of occupational and social impairment with reduced 
reliability and productivity.  The Board notes that 
throughout the appeals period, the veteran's GAF scores have 
ranged from 55-61, consistent with mild to moderate 
impairment.  While the evidence does not show that the 
veteran experiences circumstantial, circumlocutory, or 
stereotyped speech, he has manifested several other symptoms 
associated with a disability rating higher than 30 percent.  
In this regard, the Board notes that at his November 2003 VA 
examination, he was noted to have a restricted affect and 
mild to moderately impaired concentration.  He reported short 
term memory difficulties, and that he had noticed an 
increased need to isolate himself.  The examiner noted that 
the veteran had intermittent passive suicidal ideation and 
concluded that the veteran's PTSD symptoms had increased in 
severity since his last examination in March 2001.  
Furthermore, the veteran's VAMC records show that he was 
treated for severe PTSD and was noted to have developed an 
obsessional quality to his thinking.  The veteran reported 
that his work-related anxiety had increased and had resulted 
in a panic attack.  Accordingly, the Board concludes that the 
impairment from the veteran's PTSD more nearly approximates 
the criteria for a 50 percent disability evaluation than 
those for a 30 percent disability evaluation.

The Board also finds that a disability rating in excess of 50 
percent is not warranted.  In this regard, the Board notes 
that there is no evidence that the veteran manifests 
intermittently illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.  In fact, during his 
September 2004 Agent Orange registry examination, the veteran 
was found to have no difficulty with relationships and his 
GAF scores throughout the appeals period have not been 
consistent with severe PTSD symptoms.  Moreover, the veteran 
has maintained his employment as a supervisor in a power 
plant and remains married.  In sum, it is clear that the 
impairment from the veteran's PTSD does not more nearly 
approximate the deficiencies in most areas required for a 70 
percent rating than the reduced reliability and productivity 
contemplated by a 50 percent rating.  


Tinnitus

The veteran claims that his tinnitus warrants a rating 
greater than 10 percent.  The RO assigned an initial rating 
of 10 percent for tinnitus because under Diagnostic Code 
6260, 10 percent is the maximum schedular evaluation for 
tinnitus.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  See Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  As there is no schedular 
basis for assigning more than a single, 10 percent rating for 
tinnitus, the veteran's appeal must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

Moreover, there is no indication in the record that the 
veteran's service-connected tinnitus, in and of itself, 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), has necessitated 
frequent periods of hospitalization, or is otherwise so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that referral of the case to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration is not warranted.


ORDER

Entitlement to rating of 50 percent for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.  

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.  


REMAND

The Board notes that the VCAA is also applicable to the 
veteran's claim of entitlement to an initial compensable 
disability rating for bilateral hearing loss disability.  The 
record reflects that the veteran has not been provided the 
required with respect to this claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit all pertinent evidence in 
his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


